     3:14-cr-30013-SEM-TSH # 48   Page 1 of 8                                     E-FILED
                                                    Tuesday, 25 August, 2020 10:24:24 AM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 14-cr-30013
                                        )
MICHAEL EDWARDS,                        )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court are Defendant Michael Edwards’ pro se

motion (d/e 28) and amended motion for compassionate release

(d/e 33) requesting a reduction in his term of imprisonment

pursuant to 18 U.S.C. § 3582(c)(1)(A). For the reasons set forth

below, the motions are DENIED.

                             I. BACKGROUND

     On December 29, 2014, Defendant Michael Edwards pled

guilty to Count 1 of the Indictment for conspiring to manufacture

and distribute 50 grams or more of mixtures or substances

containing a detectable amount of methamphetamine in violation of

21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(B). On April 30, 2015,


                               Page 1 of 8
     3:14-cr-30013-SEM-TSH # 48   Page 2 of 8




Defendant was sentenced to 120 months of imprisonment and a 4-

year term of supervised release. Defendant is currently serving his

sentence at FMC Lexington, and he has a projected release date of

September 23, 2021.

     On July 28, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 28. On August 3, 2020, following the appointment of the

Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release was filed. See d/e 33.

Defendant seeks compassionate release due to the COVID-19

pandemic.

     On August 6, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 35. The Government argues that

Defendant has not established extraordinary and compelling

reasons to warrant a reduction in his sentence and the factors set

forth in 18 U.S.C. § 3553(a) do not warrant release.

     Thereafter, additional briefing was filed relating to the medical

health of Defendant. Both parties consulted with medical

professionals. See d/e 45, 44. On August 20 and 24, 2020,

hearings were held on Defendant’s motion where the Court heard


                             Page 2 of 8
     3:14-cr-30013-SEM-TSH # 48   Page 3 of 8




from Defendant and counsel.

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of


                             Page 3 of 8
     3:14-cr-30013-SEM-TSH # 48   Page 4 of 8




     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Court concludes that § 3582(c)(1)(A) does not require the

Court to wait to consider a compassionate release request if there is

a credible claim of serious and imminent harm from this pandemic.

That does not mean the Court will waive the exhaustion

requirements in all cases. The decision must be made on a case-

by-case basis.

     In this case, Defendant argues that he submitted a

compassionate release request to his facility on July 15, 2020,

which is more than 30 days ago. See d/e 33, p. 10. The

Government disagrees, stating that BOP has no record of receiving


                             Page 4 of 8
     3:14-cr-30013-SEM-TSH # 48   Page 5 of 8




a request. See Response, d/e 35, pp. 44-45. It is possible that the

request may have been lost or BOP has simply not reviewed the

request due to the constraints and limitations created by the

pandemic. Therefore, the Court finds that Defendant has met the

30-day requirement pursuant to 18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Social distancing can be

difficult for individuals living or working in a prison.

     As of August 24, 2020, FMC Lexington only has two active

COVID-19 cases, both of which are inmates. See COVID-19 Cases,

Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

accessed August 24, 2020).




                              Page 5 of 8
     3:14-cr-30013-SEM-TSH # 48   Page 6 of 8




     Defendant is a 44-year male who suffers from hypertension,

for which he takes daily medications. See d/e 44. Defendant

argues that he is now likely obese and has been in the past. See

d/e 33, 46. However, based on the medical records, Defendant has

not been diagnosed as clinically obese as his BMI was last recorded

as 27.9. See d/e 44. The medical records support a finding that

his hypertension is under control. Defendant argues that he

potentially suffered a heart attack and likely has heart damage, but

the record does not support such a finding. The CDC has identified

that hypertension might increase Defendant’s risk for serious illness

if he contracts COVID-19, which is different than the list of

conditions that are known to increase the risk. See People with

Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed

August 24, 2020). While Defendant has hypertension, he has no

other comorbidities that would increase the risks associated with

COVID-19. See id. Defendant has not presented any other

evidence that he faces an increased risk of severe illness or death

from COVID-19.


                             Page 6 of 8
     3:14-cr-30013-SEM-TSH # 48   Page 7 of 8




     The COVID-19 pandemic does not warrant the release of every

federal prisoner with medical concerns. While the Court is

sympathetic to Defendant’s medical conditions, he has not shown

that he would be at a higher risk at his facility than he would be if

released. In fact, Defendant is serving his sentence at FMC

Lexington, which is an administrative security federal medical

center. See FMC Lexington and SCP Atwood Camp Inmate

Admission & Orientation Handbook, Federal Bureau of Prisons,

https://www.bop.gov/locations/institutions/lex/lex_ao_handbook_

eng_112417.pdf, p. 40 (“On-site emergency medical care is available

24 hours a day, seven days a week in both the FMC and Camp.”).

Additionally, FMC Lexington has had a limited number of COVID-

19 cases at the facility. See COVID-19 Cases, Federal Bureau of

Prisons, https://www.bop.gov/coronavirus/ (last accessed August

24, 2020).

     The Court must also reconsider the factors set out in 18

U.S.C. § 3553(a). Defendant Edwards is currently serving a 120-

month term of imprisonment. Defendant’s projected release date is

September 23, 2021, leaving 12 months remaining on his

imprisonment sentence. Defendant has a history of violence, and


                             Page 7 of 8
     3:14-cr-30013-SEM-TSH # 48   Page 8 of 8




BOP has assessed Defendant at a high recidivism level. The Court

commends Defendant on his lack of disciplinary infractions as well

as the numerous (over 50) educational and rehabilitative programs

that Defendant has completed since being incarcerated.

     A commendable record while in BOP custody alone does not

justify compassionate release. The Court finds that Defendant’s

medical health combined with where he is housed and the COVID-

19 pandemic do not rise to the level of extraordinary and compelling

reasons to warrant a reduction in his term of imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Michael Edwards’

pro se motion (d/e 28) and amended motion for compassionate

release (d/e 33) are DENIED. This ruling does not preclude

Defendant from filing another motion for compassionate release in

the future if circumstances change. The Clerk is DIRECTED to

send a copy of this Opinion to FMC Lexington.

ENTER: August 24, 2020


                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE



                             Page 8 of 8
